    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




  PETER THOMPSON,
                                                   CV 18–75–BMM–KLD
                      Plaintiff,

        vs.                                           ORDER ADOPTING FINDINGS
                                                       AND RECOMMENDATIONS
  CITY OF BOZEMAN, a Montana                                 (DOC. 161)
  Municipal Corporation, et al.,

                      Defendants.



      Plaintiff Peter Thompson filed a complaint containing various counts of

constitutional violations and torts against several defendants. The allegations

generally arise from a protracted dispute and litigation between Thompson and the

Cattail Creek Community Association (CCCA). Thompson’s allegations against

Richard Embry arise from the sale of Embry’s property to Thompson. Thompson

generally alleges that at the time of sale, Embry concealed knowledge that the

covenants applicable to the property were in the process of being amended in a

way that would impact Thompson’s ability to develop the property. Embry filed a

motion to dismiss, arguing that Thompson’s claims failed to state a claim and were

barred by the applicable statutes of limitation. (Doc. 23).
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 2 of 10



      United States Magistrate Judge Kathleen DeSoto issued Findings and

Recommendations on Embry’s Motion to Dismiss on March 25, 2020. (Doc. 161).

The Findings and Recommendations recommended granting Embry’s motion to

dismiss in full. Thompson filed timely objections after the Court granted an

extension of time. (Docs. 175, 191).

      The Court conducts a de novo review of the specified findings and

recommendations to which a party objects. 28 U.S.C. § 636(b)(1). Those portions

of the findings and recommendations to which no party objected will be reviewed

for clear error. 28 U.S.C. § 636(b)(1)(A); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

      “A party makes a proper objection by identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the district court is able to identify

the issues and the reasons supporting a contrary result.” Montana Shooting Sports

Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010) (citation

omitted).

                                           2
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 3 of 10



        Alternatively, where a party’s objections constitute “perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same

arguments” set forth in the original motion, the Court will review the applicable

portions of the findings and recommendations for clear error. Rosling v.

Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014) (internal citations

omitted). For the reasons stated below, the Findings and Recommendations are

adopted in full.

                                     DISCUSSION

   I.      LEGAL STANDARDS

        A court must dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” Fed. R. Civ. P 12(b)(6). The Court must consider all

allegations of material fact as true and construed in a light most favorable to the

plaintiff. Cahill v. Liberty Mut. Ins. Co, 80 F.3d 336, 337-38 (9th Cir. 1996). “A

cause of action may be dismissed under Rule 12(b)(6) either when it asserts a legal

theory that is not cognizable as a matter of law, or if it fails to allege sufficient

facts to support an otherwise cognizable legal claim.” Spreadbury v. Bitterroot

Pub. Library, No. CV 11-64-M-DWM-JCL, 2011 WL 4499043, at *2 (D. Mont.

July 21, 2011) (citing SmileCare Dental Group v. Delta Dental Plan of California,

Inc., 88 F.3d 780, 783 (9th Cir.1996)).

                                            3
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 4 of 10



         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and

internal quotation marks omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Plausibility

does not equate with “probability,” and it requires “more than a sheer possibility

that a defendant has acted unlawfully.” Id. Factual allegations “that are ‘merely

consistent with’ a defendant's liability” do not cross the line between possibility

and plausibility. Id.

         The Magistrate Judge also correctly noted the liberality standard applied to

pro se pleadings. The Court likewise construes Thompson’s pleadings liberally

due to his status as a pro se litigant. See Erickson v. Pardus, 551 U.S. 89, 94

(2007)

   II.      PLAINTIFF’S OBJECTIONS

         Thompson objects to the conclusions in the Findings and Recommendations

and identifies a failure to view the allegations in a light most favorable to the

Plaintiff. (Doc. 189). Thompson argues that the Findings and Recommendation

utilizes the wrong date for purposes of the statutes of limitations and fails to

                                            4
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 5 of 10



equitably toll the limitations period. Thompson argues that the Magistrate Judge

erred in failing to credit “the filing date of the original counter claims,” April 25,

2016, which “presently controls the date for purposes of calculating the statute of

limitations.” (Doc. 191 at 2). Thompson appears to argue that the date he filed his

counterclaims in state court should be the operative date. Thompson filed the

present action in federal court on November 30, 2018, against multiple defendants,

including Embry. (Doc. 1). The Court cannot see how the filing of the state law

counterclaims can be substituted as the controlling date for calculating the statutes

of limitations when Embry was not a party to the state court litigation. Therefore,

the Court rejects Thompson’s argument to substitute the date of the filing of the

state law counterclaims.

          Thompson’s other arguments are either a re-hashing of arguments previously

presented to the Magistrate Judge or they fail to specifically identify objectionable

portions of the Findings and Recommendations. Thompson further fails to provide

legal argument and supporting authority. Therefore, the Court addresses each of

the following recommendations contained in the Findings and Recommendations

for clear error.

   III.      STATE LAW CLAIMS



                                           5
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 6 of 10



      The Magistrate Judge liberally construed Thompson’s complaint to allege

three state law claims against Embry: breach of the covenant of good faith and fair

dealing, fraud, and violations of the Montana Consumer Protection Act (MCPA).

The Magistrate Judge concluded that these claims were barred by the applicable

statutes of limitation. The Court agrees with the conclusions in the Findings and

Recommendation.

      A. Breach of the Covenant of Good Faith and Fair Dealing

      Thompson claims that Embry’s failure to disclose the covenant changes to

Thompson during the sale of his property breached the covenant of good faith and

fair dealing because it prevented Thompson from using the property as he desired

(constructing a basement apartment). In Montana, “every contract, regardless of

type, contains an implied covenant of good faith and fair dealing.” Puryer v.

HSBC Bank USA, N.A., 419 P.3d 105, 112 (Mont. 2018) (citation omitted). The

statute of limitations for breach of a written contract is eight years. Bank of Am.,

N.A. v. Alexander, 389 P.3d 1020, 1025 (Mont. 2017); Mont. Code Ann. § 27-2-

202(1). A cause of action for breach of contract accrues upon the breach.

Alexander, 389 P.3d at 1025.

      The Magistrate Judge concluded that “[a]t the very latest, Thompson was

required to bring a breach of contract claim against Embry by February 2018,

                                          6
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 7 of 10



which he did not.” (Doc. at 161 at 12). This is because Thompson had actual

knowledge regarding the zoning change of the property prior to February 9, 2010,

when the City of Bozeman issued Thompson a building permit and he was not

permitted to construct a basement dwelling. (Doc. 9 ¶ 7). The Magistrate Judge

correctly concluded that Thompson’s filing of his complaint on November 30,

2018, was outside of the statute of limitations and therefore barred.

      B. Fraud and Montana Consumer Protection Act

      The statute of limitations for fraud is two years. Mont. Code Ann. § 27-2-

203. The cause of action accrues when the aggrieved party discovers “the facts

constituting the fraud or mistake.” Mont. Code Ann. § 27-2-203. Thompson

accuses Embry of fraudulently concealing the fact that the covenants were being

amended. The Magistrate Judge concluded that Thompson had sufficient

information by July 2011 when he hired a law firm to investigate the liability of

Embry and others. Therefore, Thompson should have brought a claim of fraud by

July 2013 and he failed to do so. For the same reasons, Thompson’s fraud claim

under the MCPA is barred. See Mont. Code Ann. § 27-2 -211(1)(c).

   IV.   FEDERAL LAW CLAIMS

      Thompson alleges that Embry committed conspiracy to commit fraud, which

he alternately pleads as a RICO conspiracy. Thompson cannot bring state law

                                          7
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 8 of 10



based conspiracy claims because his state law claims are barred by the applicable

statutes of limitation. See Hughes v. Pullman, 36 P.3d 339, 343-44 (Mont. 2001).

      The Magistrate Judge liberally construed Thompson’s complaint to allege

federal conspiracy claims but concluded that those too were barred by the

applicable statutes of limitations. The Magistrate Judge correctly looked at state

law for the applicable statutes of limitations for an action brought under 42 U.S.C.

§ 1983. Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004). In Montana, the

statute of limitations for personal injury actions is three years. Mont. Code Ann. §

27-2-204. The Magistrate Judge correctly concluded that Thompson had actual

knowledge by July 2011 of the basis of his § 1983 claim against Embry but failed

to bring a claim within three years, by July 2014.

      The Findings and Recommendation also conclude that Thompson’s RICO

claim is barred by the four-year statute of limitations. See Rotella v. Wood, 528

U.S. 549, 552 (2000). Thompson sought legal counsel in July 2011 seeking to

hold parties responsible for his inability to develop his property as he wished. His

RICO claim accrued by then, at the latest. Grimmett v. Wood, 75 F.3d 506, 510

(9th Cir. 1996) (“the civil RICO limitations period begins to run when a plaintiff

knows or should know of the injury that underlies his cause of action.” (citation



                                          8
    Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 9 of 10



omitted)). Thompson presents no compelling reason that the statutes of limitation

should be equitably tolled.

   V.     AMENDMENT

        The Findings and Recommendations note that Thompson has already had

one opportunity to amend his complaint. The Magistrate Judge did not clearly err

in concluding that the deficiencies in Thompson’s complaint cannot be cured by

alleging additional facts and therefore it would be futile to allow Thompson to

amend his complaint. See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

2007) (noting leave to amend should be granted unless it is “absolutely clear that

the deficiencies of the complaint cannot be cured by amendment”). The Court

agrees that no amendment could cure the deficiencies identified in Thompson’s

complaint regarding his claims against Embry.

                                 CONCLUSION

        IT IS HEREBY ORDERED:

        1. The Findings and Recommendations (Doc. 161) are ADOPTED IN

          FULL.

        2. Embry’s Motion to Dismiss (Doc. 23) is GRANTED and Thompson’s

          claims against Embry are DISMISSED with prejudice.



                                         9
Case 2:18-cv-00075-BMM-KLD Document 197 Filed 05/27/20 Page 10 of 10



  DATED this 27th day of May, 2020.




                                10
